Citation Nr: 1610229	
Decision Date: 03/15/16    Archive Date: 03/22/16

DOCKET NO.  10-18 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an increased rating for posttraumatic stress disorder (PTSD), in excess of 50 percent from December 26, 2007 to October 18, 2011, and in excess of 
70 percent beginning October 18, 2011.   

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Teena Petro, Agent 


ATTORNEY FOR THE BOARD

A. Tenney, Associate Counsel 

INTRODUCTION

The Veteran, who is the appellant, had active service from July 1990 to July 1994.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the RO in Indianapolis, Indiana, which denied an increased rating in excess of 50 percent for PTSD.  

During the pendency of the appeal, a February 2015 rating decision granted a 
70 percent disability rating for PTSD for the period from October 18, 2011 (the earliest ascertainable date that the Veteran was entitled to a 70 percent rating).  The claim for a TDIU is before the Board after it was inferred during the appeal for an increased rating for the service-connected PTSD.  See February 2015 and July 2015 rating decisions; Rice v Shinseki, 22 Vet App 447 (2009).    

The instant matter is a Veterans Benefits Management System (VBMS) appeal.  The Board has reviewed both the VBMS and the "Virtual VA" files so as to insure a total review of the evidence.  


FINDINGS OF FACT

1.  For the entire rating period on appeal from December 26, 2007, the Veteran's PTSD was characterized by occupational and social impairment, with deficiencies in most areas due to service-connected PTSD symptoms including difficulty sleeping, nightmares, isolation-seeking behavior, and depressed feelings.

2.  For the entire rating period on appeal from December 26, 2007, the Veteran's PTSD was not characterized by total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication persistent delusions, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, or memory loss for names of close relatives, own occupation, or own name.
3.  The Veteran is not rendered unable to obtain (secure) or maintain (follow) substantially gainful employment as a result of service-connected disabilities.  


CONCLUSIONS OF LAW

 1.  Resolving all reasonable doubt in the Veteran's favor, for the rating period on appeal from December 26, 2007 to October 18, 2011, the criteria for an increased disability rating of 70 percent for PTSD have been more nearly approximated.  38 C.F.R. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2015).  

2.  The criteria for a disability rating in excess of 70 percent for the 
service-connected PTSD has not been met or more nearly approximated for any part of the rating period from December 26, 2007.  38 C.F.R. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2015).  

 3.  The criteria for TDIU have not been met for any period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.15, 4.16, 4.18, 4.19 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  

 In a claim for an increased rating, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270   (Fed. Cir. 2009). 

Regarding the claim for an increased rating for PTSD, the duty to notify was satisfied through a March 2008 letter to the Veteran that addressed all notice elements and was sent prior to the initial AOJ decision in this matter.  The letter informed the Veteran of the evidence required to substantiate the claim and of the Veteran's and VA's respective duties for obtaining evidence, as well as effective dates.  The Veteran was additionally given specific notice regarding disability rating codes.  See Vazquez-Flores, 580 F.3d 1270  .

A June 2015 notice letter substantially satisfied the provisions of 38 U.S.C.A. § 5013(a) for the TDIU issue.  In this letter, the RO informed the Veteran of the evidence generally needed to support the TDIU claim, what actions were needed to undertake, how VA would assist in developing the claim.  The notice letter specifically included notice that the evidence must show that service connected disabilities prevent one from performing the mental and/or physical tasks required to get or keep substantially gainful employment, as well as the combined rating percentages to be eligible for TDIU.  The June 2015 notice letter also attached a VA Form 21-8940, which solicited specific education/training, employment, and income information needed to substantiate a claim for TDIU; thus, the Board concludes that VA satisfied its duties to notify the Veteran.  

Regarding the duty to assist in this case, the Veteran received VA examinations in April 2008 and October 2011.  The VA examination reports are of record.  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 
21 Vet. App. 303, 312 (2007).  The VA examination reports reflect that the VA examiners reviewed the record, conducted an in-person examination, and rendered the requested opinions and rationale.  

All relevant documentation, including VA treatment records, has been secured and all relevant facts have been developed.  There remains no question as to the substantial completeness of the issue on appeal.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  Any duties imposed on VA, including the duties to assist and to provide notification, have been met as set forth above.

Increased Rating for PTSD 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4.  
38 U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2015). 

Where there is a question as to which of two disability ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 
38 C.F.R. § 4.25 (2015).  Pyramiding, the rating of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disabilities.  38 C.F.R. § 4.14 (2015).  It is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  Conjectural analogies will be avoided, as will the use of analogous ratings for conditions of doubtful diagnosis, or for those not fully supported by clinical and laboratory findings.  Nor will ratings assigned to organic diseases and injuries be assigned by analogy to conditions of functional origin.  38 C.F.R. § 4.20 (2015).

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 
39-40 (1994).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  

PTSD is rated under 38 C.F.R. § 4.130, Diagnostic Code 9411.  Pertinent in this case, the General Rating Formula provides that a 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R 
§ 4.130.  

A 70 percent rating will be assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  The criteria for a 70 percent rating are met if there are deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001).
A 100 percent schedular rating contemplates total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of  hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130.  

The use of the term "such as" in the General Rating Formula for Mental Disorders in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of  the type and degree of symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  It is not required to find the presence of all, most, or even some, of the enumerated symptoms recited for particular ratings.  The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of the symptoms contemplated for each rating, in addition to permitting consideration of other symptoms particular to each veteran and disorder, and the effect of those symptoms on his/her social and work situation.   

In Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (2013), the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that VA "intended the General Rating Formula to provide a regulatory framework for placing veterans on a disability spectrum based upon their objectively observable symptoms."  The Federal Circuit stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was further noted that "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."

In assessing the evidence of record, it is important to note that the Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental 
health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV at 32).

A GAF score of 21 - 30 indicates "Behavior is considerably influenced by delusions or hallucinations OR serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriately, suicidal preoccupation) OR inability to function in almost all areas (e.g., stays in bed all day; no job, home, or friends)."  

A GAF score of 31 - 40 indicates "Some impairment in reality testing or communication (e.g. speech is at times illogical, obscure or irrelevant) OR major impairment in several areas, such as work or school, family relations, judgment thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school)." 

A GAF score of 41-50 indicates "Serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  

A GAF score of 51-60 indicates "Moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or
 co-workers)."  

A GAF score of 61-70 indicates "Mild symptoms (e.g., depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships." 

The GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See Richard, 9 Vet. App at 267; Carpenter v. Brown 8 Vet. App. 240, 243 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the rating issue.  The GAF score must be considered in light of the actual symptoms of a veteran's disorder as they reflect on the degree of occupational and social impairment, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126 (a) (2015). 

The Veteran contends generally that the service-connected PTSD has been manifested by more severe symptoms and impairment than contemplated by the 
50 percent disability rating assigned for the appeal period from December 27, 
2007 to October 18, 2011, and the 70 percent disability rating assigned beginning October 18, 2011.  

The Veteran underwent a VA examination in April 2008.  At the April 2008 VA examination, the Veteran reported nightmares 5 to 7 times per week, panic attacks and auditory hallucinations occurring 1 to 2 times per week, paranoia, and monthly suicidal ideation.  The Veteran denied a history of suicide attempts and/or violence.  The VA examiner noted that the Veteran was employed at Goodwill, and had worked there for the past 6 years.  The VA examiner also noted the Veteran was married, had two children, and one close friend.  On examination, the VA examiner noted the Veteran to be cooperative, interpersonally appropriate, well groomed, oriented to person, place, and time, and normal speech patterns.  A mental status examination revealed that the Veteran exhibited behavioral symptoms in the form of paranoia and avoidance of people, depressed mood, panic attacks, and auditory hallucinations.  The April 2008 VA examination report reflects that the VA examiner did not discern any impairment of thought processes of communication, delusions, "bizarre thought content," and/or obsessive or ritualistic behavior.  The VA examiner opined that the Veteran's PTSD manifested as occupational and social impairment with reduced reliability and productivity, and assigned a GAF score of 50.    

A March 2009 VA psychological evaluation reflects the Veteran reported daily flashbacks, difficulty sleeping, nightmares, auditory hallucinations, visual hallucinations, depression as a 7 on a 1-10 scale, and paranoia.  The Veteran also reported continued employment at Goodwill, but was written-up after leaving the store because of a panic attack.  On examination the psychologist noted the Veteran to be neatly groomed and oriented to person, place, and time.  The psychologist diagnosed chronic and severe PTSD and assigned a GAF score of 38.  
At the October 2011 VA examination the Veteran reported a loving relationship with his wife, children, and family members, enjoyed attending his daughter's school events, including attending two fundraisers in the previous two months, had recently visited Disney World with several family members, socialized at least once per week with his father-in-law and sister-in-law, visited another sister-in-law and brother-in-law once per month, and stated he saw his siblings regularly, including seeing his sister once a week.  A mental status examination revealed that the Veteran exhibited symptoms of depression, anxiety, suspiciousness, panic attacks that occur weekly or less often, and chronic sleep impairment.  The October 2011 VA examination report also reflects that the VA examiner did not discern any suicidal ideation, panic attacks more than once a week, memory impairment, flattened affect, impaired judgement, obscure, illogical, or irrelevant speech, disturbances of motivation or mood, difficulty in establishing and maintain effective work and social relationships, danger of hurting self or others, obsessional rituals, and/or disorientation to time and place.  The VA examiner opined that the Veteran's PTSD manifested as occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation, and assigned a GAF score of 60.  

VA mental health treatment notes from April 2013 and September 2013 reflect GAF scores of 60 and 58, respectively.   

An April 2013 VA treatment notes reflects the Veteran reported 5 to 6 nightmares per week, increased irritability, flashbacks, auditory hallucinations, and denied any current suicidal ideation, plan, or intent.  The VA examiner noted significant impairments in attention, concentration, and immediate memory, and exhibited symptoms of depression and significant anxiety.  A GAF score of 55 was assigned.  

A May 2013 VA treatment note reflects the Veteran reported working part-time at an auto supply.  A July 2013 VA treatment note reflects the Veteran reported working 48 to 60 hours per week. 
 
An April 2015 letter from a licensed mental health counselor reflects the Veteran sought mental health treatment twice a month from January 2007 through October 2013.  The April 2015 letter states the Veteran reported ongoing difficulties with sleep and daily functioning.  The letter also reflects the Veteran reported nightmares, disorganized thinking, auditory hallucinations, panic attacks, paranoia, and depressed mood.  The licensed mental health counselor also noted that the Veteran was currently employed with Auto Zone, working 20 to 40 hours per week.       

A June 2015 VA psychiatry note reflects a mental status examination revealed no suicidal or homicidal ideation, a goal oriented thought process, good judgment and insight, a "down" mood, and olfactory hallucinations.  The VA examiner assigned a GAF score of 60.  

December 26, 2007 to October 18, 2011

After a review of the lay and medical evidence, the Board finds that, for the rating period on appeal from December 26, 2007 to October 18, 2011, the severity of the Veteran's psychiatric symptoms more nearly approximate a rating based on occupational and social impairment, with deficiencies in most areas, as described for a higher 70 percent rating under Diagnostic Code 9411 as the Board finds that the serviced-connected PTSD has resulted in occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to service-connected PTSD symptoms including difficulty sleeping, nightmares, paranoia, isolation-seeking behavior, and depressed feelings.  See 38 C.F.R. § 4.130.

The evidence of record from December 26, 2007 to October 18, 2011 has demonstrated depressed feelings, isolation-seeking behavior, chronic sleep impairment, and paranoia that indicate occupational and social impairment in most areas due to PTSD symptomatology.  The April 2008 VA examiner provided a GAF score of 50, which represents serious symptoms and serious impairment in social and occupational functioning.  The evidence for this period also shows that the PTSD was assigned a GAF score of 60, which represents moderate symptoms or moderate difficulty in social and occupational functioning.  Although a GAF score of 38 (which may be indicative of some impairment in reality testing or communication or major impairment in several areas) was noted in March 2009, it alone is not dispositive of the issue on appeal and must be considered in conjunction with the record as a whole, which includes GAF scores of 50 and 60.  The same March 2009 psychological evaluation that assigned a GAF score of 38 included findings of orientation to person, place, and time.  The subsequent October 2011 VA examination resulted in a GAF of 60 and findings consistent with a 70 percent rating, placing the lower GAF of 38 in context.  Accordingly, the Board finds that, after resolving all reasonable doubt in favor of the Veteran, for the rating period from December 26, 2007 to October 18, 2011 the severity of the Veteran's occupational and social impairment and symptoms due to service-connected PTSD more nearly approximates the criteria a higher 70 percent disability rating.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.  

The Board also finds that, for the rating period on appeal from December 26, 
2007 to October 18, 2011, the level of occupational and social impairment due to PTSD symptoms have not met or more nearly approximated the criteria for a higher 
100 percent disability rating.  See 38 C.F.R. § 4.130.  For the rating period on appeal from December 26, 2007 to October 18, 2011, the record does not indicate total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication, persistent delusions, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, memory loss for names of close relatives, own occupation, or own name, as required for a 100 percent disability rating under Diagnostic Code 9411.

October 18, 2011 Forward 

Based on the above, the Board also finds that for the rating period from October 18, 2011 forward the Veteran's PTSD was not characterized by total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication persistent delusions, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, or memory loss for names of close relatives, own occupation, or own name.  Specifically, a review of the relevant lay and medical evidence, including the VA treatment records, the October 2011 VA examination report, and the April 2015 letter from a licensed mental health, does not reveal that the Veteran has experienced total occupational and social impairment.  

The October 2011 VA examination report, as discussed above, reflects the Veteran reported to the VA examiner that he was in a loving relationship with his wife, children, and family members, enjoyed attending his daughter's school events, including attending two fundraisers in the previous two months, had recently visited Disney World with several family members, socialized at least once per week with his father-in-law and sister-in-law, visited another sister-in-law and brother-in-law once per month, and stated he saw his siblings regularly, including seeing his sister once a week, demonstrating the PTSD was not characterized by total social impairment.  The October 2011 VA examination report also reflects that the VA examiner did not discern any suicidal ideation, impaired judgement, obscure, illogical, or irrelevant speech, danger of hurting self or others, obsessional rituals, and/or disorientation to time and place.  

For the period on appeal from October 18, 2011, the evidence reflects that the PTSD was assigned GAF scores from 50 to 60, which represent moderate symptoms or moderate difficulty in social and occupational functioning.  Further, the various VA treatment notes, which include the Veteran's self-reported work history, in addition to the April 2015 letter from the licensed mental health counselor, reflect the Veteran was employed at Auto Zone, indicating the PTSD was not characterized by total occupational impairment.  For these reasons, the weight of the competent and probative lay and medical evidence of record is against a rating in excess of 70 for service-connected PTSD from October 18, 2011.  Because the preponderance of the evidence is against a higher rating, the benefit-of-the-doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102.


Extraschedular Consideration

The Board has also evaluated whether the Veteran's claim should be referred for consideration of an extraschedular rating for a psychiatric disability under 38 C.F.R. § 3.321(b)(1)(2015).  Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular ratings are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extraschedular rating commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).
 
The Court has clarified that there is a three-step inquiry for determining whether a veteran is entitled to an extra-schedular rating.  Initially, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.  Thun v. Peake, 22 Vet App 111 (2008). 

With respect to the first prong of Thun, the evidence in this instant appeal does not establish such an exceptional disability picture as to render the schedular rating inadequate.  A comparison between the level of severity and symptomatology of the Veteran's PTSD with the established criteria found in 38 C.F.R. § 4.130, Diagnostic Code 9411, reflects that the diagnostic criteria reasonably describe the Veteran's disability level and symptomatology.  The diagnostic criteria convey that compensable ratings will be assigned for PTSD which manifests by various levels of occupational and social impairment.  The Veteran's disability picture has been shown to encompass occupational and social impairment symptoms which fall within the diagnostic criteria for a 70 percent rating for the relevant time period on appeal.  The Veteran's service-connected PTSD was productive of no more than occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to service-connected PTSD symptoms including difficulty sleeping, nightmares, isolation-seeking behavior, and depressed feelings, and GAF scores of 38, 50, 55, 58, and 60.  

All the impairment and symptoms are either explicitly part of the schedular rating criteria or are "like or similar to" examples or symptoms in the schedular rating criteria.  Mauerhan, 16 Vet. App. at 443.  In addition, the GAF scores, which are incorporated into the schedular rating criteria as part of the DSM-IV, assess the degree of overall occupational and social impairment or overall severity of symptoms.  For these reasons, the Veteran's service connected PTSD has not been shown to be productive of an exceptional disability picture; therefore, the Board determines that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. § 3.21(b)(1) is not merited.

The Board notes that under Johnson v. McDonald 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, there is no combined effect possible because there is only one service-connected disability (PTSD).  

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations. 38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the Veteran are specifically contemplated by the criteria discussed above.  In the absence of exceptional factors associated with PTSD, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.21(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

Entitlement to TDIU

Disability ratings are determined by applying the criteria set forth in VA's Rating Schedule, which is based on the average impairment of earning capacity.  
38 U.S.C.A. § 1155.  Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  Total disability may or may not be permanent.  38 C.F.R. § 3.340(a)(1).  Total ratings are authorized for any disability or combination of disabilities for which the Rating Schedule prescribes a 
100 percent evaluation.  38 C.F.R. § 3.340(a)(2).

TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  The service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue will be addressed in both instances.  38 C.F.R. § 4.16(a), (b).

If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  38 C.F.R. § 4.16(a).

If a veteran's disabilities do not meet the objective combined rating percentage criteria of 38 C.F.R. § 4.16(a), it then becomes necessary to consider whether the criteria for referral for extraschedular consideration are met under § 4.16(b) criteria.  It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Submission to the Director of Compensation and Pension Service, for extraschedular consideration is warranted in all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in § 4.16(a).  38 C.F.R. § 4.16(b).

Individual unemployability must be determined without regard to any non-service-connected disabilities or a veteran's advancing age.  38 C.F.R. 
§§ 3.341(a), 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether a veteran is capable of performing the physical and mental acts required by employment, not whether a veteran can find employment.  Id. at 361.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in a veteran's favor.  38 C.F.R. 
§ 4.3. 

In Faust v. West, 13 Vet. App. 342 (2000), the U.S. Court of Appeals for Veterans Claims (Court) defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that a veteran actually works and without regard to a veteran's earned annual income.  In Hatlestad v. Derwinski, 
5 Vet. App. 524, 529 (1993), the Court held that the central inquiry in determining whether a veteran is entitled to a TDIU is whether a veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  The determination as to whether a total disability is appropriate should not be based solely upon demonstrated difficulty in obtaining employment in one particular field, which could also potentially be due to external bases such as economic factors, but rather to all reasonably available sources of employment under the circumstances.  See Ferraro v. Derwinski, 1 Vet. App. 326, 331-332 (1991).  In evaluating a veteran's employability, consideration may be given to the level of education, special training, and previous work experience in arriving at a conclusion, but not to age or impairment caused by non-service-connected disabilities.  38 C.F.R. 
§§ 3.341, 4.16, 4.19.

Marginal employment is not considered substantially gainful employment and generally is deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist in certain cases when earned annual income exceeds the poverty threshold on a facts-found basis.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a).  Marginal employment, odd-job employment, and employment at half the usual remuneration is not incompatible with a determination of unemployability if the restriction to securing or retaining better employment is due to disability.  38 C.F.R. § 4.17(a) (2015).

The ultimate issue of whether a TDIU should be awarded is not a medical issue, but rather is a determination for the adjudicator.  See Moore v. Nicholson, 21 Vet. App. 211, 218 (2007) (ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one; that determination is for the adjudicator), rev'd on other grounds sub nom, Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).  Although VA must give full consideration, per 38 C.F.R. § 4.15, to "the effect of combinations of disability," VA regulations place responsibility for the ultimate TDIU determination on VA, not a medical examiner's opinion.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013); 38 C.F.R. § 4.16(a); see also Smith v. Shinseki, 647 F.3d 1380, 1385-86 (Fed. Cir. 2011) (VA is not required to obtain an industrial survey from a vocational expert before making a TDIU determination but may choose to do so in an appropriate case).

The Veteran seeks a TDIU based on PTSD rated as 70 percent disabling, tinnitus rated as 10 percent disabling, right knee retropatellar pain syndrome rated as 
10 percent disabling, defective hearing rate as zero percent disabling, and right knee limitation of extension rated as zero percent disabling, with a combined disability rating of 80 percent from October 18, 2011.  Initially, the Board finds that the service-connected disabilities meet the regulatory schedular rating requirements of 38 C.F.R. § 4.16(a) for consideration of TDIU because service-connected PTSD is rated at 60 percent or more.  

At the October 2011 VA examination, the Veteran reported he was recently fired by Goodwill.  The Veteran also reported camping and fishing with friends, had enjoyed attending his daughter's school events, including attending two fundraisers in the previous two months, and had recently visited Disney World with several family members.  As discussed above, the VA examiner opined that the Veteran's PTSD manifested as occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation, and assigned a GAF score of 60.  

Subsequently, an April 2013 VA treatment record reflects the Veteran reported some college education at Lincoln Tech where he worked on a technical degree in diesel service management, worked at Goodwill as a sales floor manager from 
2010 to 2012, and was hired by Auto Zone in April 2012.  

A May 2013 VA treatment note reflects the Veteran reported working part-time at an auto supply.  A July 2013 VA treatment note reflects the Veteran reported working 48 to 60 hours per week. 

An April 2013 VA audiometric examination report reflects the VA examiner noted that the Veteran's hearing loss generally impacted communication.  The VA examiner also opined that the service-connected tinnitus did not impact the ability to work.  An April 2013 knee examination report reflects the Veteran reported working as a sales manager at Auto Zone.  The VA examiner opined that the right knee disability impacted the ability to perform heavy physical work requiring repeated deep bending of the knee, and that the Veteran was able to perform sedentary work.  

An April 2015 letter from a licensed mental health counselor reflects that the Veteran was currently employed with Auto Zone, working 20 to 40 hours per week.       

On review of all the evidence, lay and medical, the Board finds that the weight of the evidence is against finding that the Veteran is rendered unable to obtain (secure) or maintain (follow) substantially gainful employment as a result of service-connected disabilities.  The degree of occupational impairment caused by the PTSD has been analyzed in the 70 percent rating appeal issue.  The degree of occupational impairment is occupational and social impairment with deficiencies in most areas, which is less than "total" occupational impairment.  Notably, no clinician has opined that the Veteran is unemployable due to any service-connected disability or disabilities, and the April 2013 VA examiner opined the Veteran was capable of sedentary work.  Significantly, the evidence of record, including the Veteran's self-reported work history, reflects employment at Goodwill until approximately 2011, and since then, substantially gainful employment at Auto Zone as a sales manager.  See April 2013 VA treatment record (reflecting the Veteran reported working at Goodwill as a sales manager from 2010 to 2012, and was currently working at Auto Zone); see also April 2015 letter from the licensed mental health counselor (reflecting the Veteran was currently employed with Auto Zone).  

For these reasons, the Board finds that the weight of the evidence demonstrates that the criteria for TDIU have not been met or more nearly approximated for any 




period.  As the preponderance of the evidence is against this claim, the benefit of the doubt rule is not for application, and the Board must deny the claim.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

For the rating period on appeal from December 26, 2007 to October 18, 2011, an increased rating of 70 percent for PTSD is granted; a rating in excess of 70 percent beginning for any period is denied.    

A TDIU is denied. 



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


